Exhibit 5.1 SNR Denton US LLP Two World Financial Center New York, NY 10281-1008 T+1 F+1 snrdenton.com March 16, 2012 Board of Directors Discovery Laboratories, Inc. 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976-3622 Re: Sale of Common Stock registered pursuant to Registration Statement on Form S-3 (File No. 333-174786) Ladies and Gentlemen: In our capacity as counsel to Discovery Laboratories, Inc., a Delaware corporation (the “Company”), we have been asked to render this opinion in connection with a registration statement on Form S-3 (the “Registration Statement”), heretofore filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), the preliminary prospectus supplement filed pursuant to Rule 424(b) under the Act, dated as of March 15, 2012 (the “Preliminary Prospectus Supplement”), and the prospectus supplement to be filed pursuant to Rule 424(b) under the Act, dated as of March 16, 2012 (the “Prospectus Supplement”), under whichup to18,482,143 shares (the “Shares”) of common stock, par value $0.001 per share, of the Company (the “Common Stock”), have been registered, and are being offered and sold by the Company. We are delivering this opinion to you at your request in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In connection with rendering this opinion, we have examined and are familiar with (i) the Company’s Amended and Restated Certificate of Incorporation, (ii) the Company’s By-Laws, (iii) the Registration Statement, including the prospectus contained therein, (iv) the Preliminary Prospectus Supplement, (v) the Prospectus Supplement (such prospectus and the Preliminary Prospectus Supplement and Prospectus Supplement are collectively referred to herein as the “Prospectus”), (vi) corporate proceedings of the Company relating to the Shares, and (v) such other instruments and documents as we have deemed relevant under the circumstances. In making the aforesaid examinations, we have assumed the genuineness of all signatures and the conformity to original documents of all copies furnished to us as original or photostatic copies. We have also assumed that the corporate records furnished to us by the Company include all corporate proceedings taken by the Company to date. Based upon the foregoing and subject to the assumptions and qualifications set forth herein, we are of the opinion that the Shares have been duly authorized by the Company and, when issued in accordance with the terms set forth in the Registration Statement and the Prospectus, will be validly issued, fully paid and non-assessable. Discovery Laboratories, Inc. March 16, 2012 Page 2 The foregoing opinion is limited to the laws of the United States of America and Delaware corporate law (which includes the Delaware General Corporation Law and applicable provisions of the Delaware constitution, as well as reported judicial opinions interpreting same), and we do not purport to express any opinion on the laws of any other jurisdiction. We hereby consent to the use of our opinion as an exhibit to the Registration Statement and to the reference to this firm and this opinion under the heading “Legal Matters” in the prospectus comprising a part of the Registration Statement and any amendment thereto.In giving such consent, we do not hereby admit that we come within the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Commission thereunder. Very truly yours, /s/ SNR Denton US LLP SNR DENTON US LLP
